Citation Nr: 0740312	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-10 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the January 2003 rating decision that denied service 
connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Regional 
Office (RO) that concluded that CUE was not present in the 
January 2003 rating decision that denied service connection 
for PTSD.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating action dated in January 2003, the RO denied 
service connection for PTSD.  

2.  The October 2003 letter from the veteran did not express 
disagreement with the January 2003 rating decision or a 
desire for appellate review, and that rating decision is 
final.

3.  The January 2003 decision was supported by the evidence 
of record at the time it was rendered.



4.  There is no undebatable error of fact or law in the 
January 2003 rating decision that would change the outcome 
regarding the claim for service connection for PTSD.


CONCLUSION OF LAW

The final January 2003 rating decision that denied service 
connection for PTSD was not clearly erroneous.  38 C.F.R. § 
3.303, 3.304 (2002); 38 C.F.R. §§ 20.201, 20.302, 20.304 
(2003); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 2002).  Pursuant to 38 C.F.R. § 3.105(a), previous 
determinations, which are final and binding, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended. 38 C.F.R. § 3.105(a).

By rating action dated in January 2003, the RO denied the 
veteran's claim for service connection for PTSD.  It was 
noted in the decision that, while he served in Vietnam, he 
had not received any medals or awards that confirmed his 
participation in combat, and that the veteran's service 
medical records did not reflect a diagnosis of PTSD.  

Following the RO's January 2003 denial of his claim for 
service connection for PTSD, the veteran submitted a 
statement in October 2003 that indicated that he wanted to 
continue his claim for service connection for PTSD since he 
had more thorough and new evidence.  This was construed by 
the RO as an attempt to reopen the claim for service 
connection for PTSD.  In February 2004, the RO issued a 
development letter on his claim to reopen.  In an April 2004 
statement, the veteran asserted that his October 2003 
statement should have been considered a notice of 
disagreement with the January 2003 determination.  It was at 
this time that he also raised the claim for CUE.  

Upon review of the October 2003 statement, the Board finds 
that it does not constitute a notice of disagreement.  A 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a notice of disagreement.  
While special wording is not required, the notice of 
disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201 (emphasis added).  The veteran's statement indicated 
that he had new evidence to submit and wanted to continue his 
claim.  However, the filing of additional evidence does not 
extend the time limit for initiating an appeal from that 
determination.  38 C.F.R. § 20.304.  Thus, the January 2003 
decision is final.

The veteran argues that the January 2003 decision contained 
CUE in that the service medical records disclosed that he was 
seen in December 1969 for tension problems following a mortar 
attack.  He alleges that this notation was sufficient to 
document a stressor.  

In order to find that a rating action was clearly and 
unmistakably erroneous, it must be concluded that the 
evidence of record at the time of the January 2003 rating 
action was such that the only possible conclusion was that 
service connection was warranted for PTSD.  CUE requires that 
error, otherwise prejudicial, must appear undebatably.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion 
cannot be made in this case.

In Graves v. Brown, 6 Vet. App. 166 (1994), the United States 
Court of Appeals for Veterans Claims (Court) described the 
high burden of proof required for a showing of clear and 
unmistakable error by reiterating the definition it has 
provided for clear


and unmistakable error in relevant case law:

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. § 
3.105(d), there must have been an error in 
the prior adjudication of the claim.  See 
Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Either the correct 
facts, as they were known at the time, 
were not before the adjudicator or the 
regulatory provisions extant at the time 
were incorrectly applied.  Id., at 313.  
With regard to challenges to prior 
decisions by a claimant under 38 C.F.R. § 
3.105(a), the Court held in Russell that a 
"clear and unmistakable error" must be the 
sort of error which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made.  Id.  "It must 
always be remembered that [clear and 
unmistakable error] is a very specific and 
rare kind of 'error.'  It is the kind of 
error, of fact or of law, that when called 
to the attention of later reviewers 
compels the conclusion, to which 
reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 [1993].  Errors 
that are "clear and unmistakable" are 
undebatable; that is, reasonable minds 
could only conclude that the original 
decision was fatally flawed at the time it 
was made.  Id.  A determination that there 
was a "clear and unmistakable error" must 
be based on the record and the law that 
existed at the time of the prior decision 
of the agency of original jurisdiction or 
BVA, and subsequently developed evidence 
is not applicable.  Porter v. Brown, 5 
Vet. App. 233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

Essentially, the veteran argues that the failure to grant 
service connection for PTSD constituted CUE.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2002).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2002).  

The veteran claims that even if the December 1969 entry was 
insufficient, the VA should have sought to obtain additional 
evidence.  In substance, the veteran maintains that the VA 
failed to fulfill its duty to assist him in the development 
of his claim.  The Board notes that the VA's failure to 
comply with the duty to assist cannot form a basis for a 
claim of clear and unmistakable error since such a breach 
creates only an incomplete rather than an incorrect record.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, 
mere misinterpretation of facts does not constitute clear and 
unmistakable error.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).

To the extent the veteran argues that the evidence of record 
in January 2003 was sufficient to support a grant of service 
connection for PTSD, a mere disagreement with how the RO 
evaluated the facts before it in the prior decision does not 
constitute a valid claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  In 
essence, this argument amounts to a reweighing of the 
evidence.  In this regard, while the private medical evidence 
of record at the time of the January 2003 decision noted the 
veteran's diagnosis was being changed to post traumatic 
stress disorder, it does not link it to a specific stressor.

In summary, while the Board sympathizes with the veteran's 
contentions, it is constrained to find that the January 2003 
rating decision was not the product of CUE.

As a final matter, the Board notes that while it has 
considered the possible application of the Veterans Claims 
Assistance Act and the regulations promulgated with respect 
thereto, the Court held in Livesay v. Principi, 15 Vet. App. 
165 (2001) that the VCAA did not apply to motions for CUE.  


ORDER

As there was no CUE in the January 2003 rating decision that 
denied service connection for PTSD, the appeal is denied.


REMAND

The July 2004 rating action also continued the denial of 
service connection for PTSD.  In April 2005, the veteran 
filed a notice of disagreement with the July 2004 
determination continuing the prior denial.  The statement of 
the case issued by the RO in March 2006 only addressed the 
claim for CUE.  

Where a statement of the case has not been provided following 
the timely filing 
of a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  After the RO has issued the statement of the case, 
the claim should be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claim for service 
connection for PTSD.  The notice should 
also address what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient in 
the previous denial, as outlined by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.  The RO should issue a statement of the 
case reflecting its adjudication of the 
issue of whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for 
PTSD.  The appellant should be afforded 
the appropriate period of time to respond.  
If the veteran submits a timely 
substantive appeal, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


